 
Exhibit 10.25

First Reliance Bank
Salary Continuation Agreement


This Salary Continuation Agreement (this “Agreement”) is entered into as of June
2, 2008, by and between First Reliance Bank, a South Carolina-chartered bank
(the “Bank”), and Craig Evans, an officer of the Bank (the “Executive”).


Whereas, the Executive has, and will, contribute substantially to the Bank’s
success and the Bank desires that the Executive continue in its employ,


Whereas, to encourage the Executive to remain a Bank employee, the Bank is
willing to provide to the Executive salary continuation benefits payable from
the Bank’s general assets,


Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and


Whereas, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The parties do not intend that this Agreement be considered an
employment agreement or contract.  The Executive is fully advised of the Bank’s
financial status.


Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.


Article 1
Definitions


1.1           “Accrual Balance” means the liability that should be accrued by
the Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Statement of Financial Accounting Standards
No. 106.  The Accrual Balance shall be calculated using a discount rate
determined by the Plan Administrator, resulting in an Accrual Balance at the
Executive’s Normal Retirement Age that is equal to the present value of the
normal retirement benefits.  The discount rate means the rate used by the Plan
Administrator to determine the Accrual Balance.  In its sole discretion the Plan
Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.


1.2           “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.


1.3           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 
 

--------------------------------------------------------------------------------

 


1.4           “Change in Control” means a change in control as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including –


(a)           Change in ownership: a change in ownership of First Reliance
Bancshares, Inc., a South Carolina corporation of which the Bank is a wholly
owned subsidiary, occurs on the date any one person or group accumulates
ownership of First Reliance Bancshares, Inc. stock constituting more than 50% of
the total fair market value or total voting power of First Reliance Bancshares,
Inc. stock, or


(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of First
Reliance Bancshares, Inc. stock possessing 30% or more of the total voting power
of First Reliance Bancshares, Inc., or (y) a majority of First Reliance
Bancshares, Inc.’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of First Reliance Bancshares, Inc.’s board of directors, or


(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of First Reliance Bancshares, Inc.’s
assets occurs if in a 12-month period any one person or more than one person
acting as a group acquires from First Reliance Bancshares, Inc. assets having a
total gross fair market value equal to or exceeding 40% of the total gross fair
market value of all of First Reliance Bancshares, Inc.’s assets immediately
before the acquisition or acquisitions.  For this purpose, gross fair market
value means the value of First Reliance Bancshares, Inc.’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.


1.5           “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued thereunder by the
Department of the Treasury.


1.6           “Disability”  means, because of a medically determinable physical
or mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer.  Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank.  Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.


1.7           “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause.  Early Termination excludes a Separation from Service governed by section
2.4.


1.8           “Effective Date” means January 1, 2009.


1.9           “Intentional,” for purposes of this Agreement, no act or failure
to act on the Executive’s part shall be deemed to have been intentional if it
was due primarily to an error in judgment or negligence.  An act or failure to
act on the Executive’s part shall be considered intentional if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the Bank’s best interests.


1.10           “Normal Retirement Age” means the Executive’s 65th birthday.

 
2

--------------------------------------------------------------------------------

 


1.11           “Plan Administrator” or “Administrator” means the plan
administrator described in Article 8.


1.12           “Plan Year” means a twelve-month period commencing on January 1
and ending on December 31 of each year.  The initial Plan Year shall commence on
the effective date of this Agreement.


1.13           “Separation from Service” means separation from service as
defined in Internal Revenue Code section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury, including termination for any reason of the Executive’s service as an
executive and independent contractor to the Bank and any member of a controlled
group, as defined in Code section 414, other than because of a leave of absence
approved by the Bank or the Executive’s death.  For purposes of this Agreement,
if there is a dispute about the employment status of the Executive or the date
of the Executive’s Separation from Service, the Bank shall have the sole and
absolute right to decide the dispute unless a Change in Control shall have
occurred.


1.14           “Termination” and Termination for Cause” shall have the same
meaning specified in any effective severance or employment agreement existing on
the date hereof or hereafter entered into between the Executive and the Bank or
between the Executive and First Reliance Bancshares, Inc.


1.15           “Voluntary Termination with Good Reason” means a voluntary
Separation from Service by the Executive within 24 months after a Change in
Control if the following conditions (x) and (y) are satisfied: (x) a voluntary
Separation from Service by the Executive will be considered a Voluntary
Termination with Good Reason if any of the following occur without the
Executive’s advance written consent –


1)           a material diminution of the Executive’s base salary,


2)           a material diminution of the Executive’s authority, duties, or
responsibilities,


3)           a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report,


4)           a material diminution in the budget over which the Executive
retains authority,


5)           a material change in the geographic location at which the Executive
must perform services for the Bank, or


6)           any other action or inaction that constitutes a material breach by
the Bank of the agreement under which the Executive provides services to the
Bank.


(y)           the Executive must give notice to the Bank of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and the Bank shall have 30 days thereafter
to remedy the condition.  In addition, the Executive’s voluntary termination
because of the existence of one or more of the conditions described in clause
(x) must occur within 24 months after the earlier of the initial existence of
the condition or the date of the Change in Control.
 
 
3

--------------------------------------------------------------------------------

 

Article 2
Lifetime Benefits


2.1           Normal Retirement.  Unless Separation from Service occurs before
Normal Retirement Age, when the Executive attains Normal Retirement Age the Bank
shall pay to the Executive the benefit described in this section 2.1 instead of
any other benefit under this Agreement.  If the Executive’s Separation from
Service is a Termination with Cause or if this Agreement terminates under
Article 5, no further benefits shall be paid.


2.1.1         Amount of benefit.  The annual benefit under this section 2.1 is
$87,678.


2.1.2         Payment of benefit.  The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments on the first day of each month,
beginning with the month immediately after the month in which the Executive
attains Normal Retirement Age.  The annual benefit shall be paid to the
Executive for 15 years.


2.2           Early Termination.  If Early Termination occurs both (x) on or
after the date the Executive attains age 55 and (y) after the Executive has been
continuously employed by the Bank for at least ten consecutive years when Early
Termination occurs, including employment before the Effective Date of this
Agreement, the Bank shall pay to the Executive the benefit described in this
section 2.2 instead of any other benefit under this Agreement.  If Early
Termination occurs before the Executive attains age 55 and before the Executive
has been continuously employed by the Bank for at least ten consecutive years
when Early Termination occurs, including employment before the Effective Date of
this Agreement, no benefit shall be payable under this section 2.2 or any other
section of this Agreement.  Neither the Bank nor the Executive shall be entitled
to elect in the 24-month period after a Change in Control between the benefit
under this section 2.2 versus the benefit under section 2.4.  If the Executive’s
Separation from Service within 24 months after a Change in Control is an
involuntary termination without Cause or a Voluntary Termination with Good
Reason, no benefit shall be payable under this section 2.2 and the Executive
shall instead be entitled to the benefit under section 2.4 or, if the Executive
first attained Normal Retirement Age, section 2.1.  No benefits shall be payable
under this Agreement if the Executive’s Separation from Service is a Termination
with Cause or if this Agreement terminates under Article 5.


2.2.1         Amount of benefit.  The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over the period beginning with
the Executive’s Normal Retirement Age and taking into account interest at the
discount rate or rates established by the Plan Administrator.


2.2.2         Payment of benefit.  Beginning with the later of (x) the seventh
month after the month in which the Executive’s Separation from Service occurs,
or (y) the month immediately after the month in which the Executive attains
Normal Retirement Age, the Bank shall pay the annual benefit to the Executive in
equal monthly installments on the first day of each month.  The annual benefit
shall be paid to the Executive for 15 years.


2.3           Disability.  Upon Separation from Service because of Disability
before Normal Retirement Age, the Bank shall pay to the Executive the benefit
described in this section 2.3 instead of any other benefit under this Agreement.


2.3.1         Amount of benefit.   The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 
4

--------------------------------------------------------------------------------

 


2.3.2         Payment of benefit.  Beginning with the later of (x) the seventh
month after the month in which the Executive’s Separation from Service occurs,
or (y) the month immediately after the month in which the Executive attains
Normal Retirement Age, the Bank shall pay the annual benefit to the Executive in
12 equal monthly installments on the first day of each month.  The annual
benefit shall be paid to the Executive for 15 years.


2.4           Change in Control.  If the Executive’s Separation from Service is
a termination by Bank other than a Termination for Cause or is a Voluntary
Termination with Good Reason, in either case within 24 months after a Change in
Control, the Bank shall pay to the Executive the benefit described in this
section 2.4 instead of any other benefit under this Agreement.  Neither the Bank
nor the Executive shall be entitled to elect in the 24-month period after a
Change in Control between the benefit under this section 2.4 versus the Early
Termination benefit under section 2.2.  If the Executive’s Separation from
Service within 24 months after a Change in Control is an involuntary termination
without Cause or a Voluntary Termination with Good Reason, no benefit shall be
payable under section 2.2 and the Executive shall instead be entitled to the
benefit under this section 2.4.  But if the Executive shall have attained Normal
Retirement Age when Separation from Service within 24 months after a Change in
Control occurs, whether Separation from Service is voluntary or involuntary for
any reason other than Termination for Cause, the Executive shall be entitled
solely to the benefit provided by section 2.1, not this section 2.4 or section
2.2.  No benefits shall be payable under this Agreement if the Executive’s
Separation from Service is a Termination with Cause or if this Agreement
terminates under Article 5.


2.4.1         Amount of benefit.  The benefit under this section 2.4 is the
Accrual Balance maintained by the Bank as of the end of the month immediately
before the month in which Separation from Service occurs, plus interest to the
date of payment at a rate or rates determined by the Plan Administrator.


2.4.2         Payment of benefit.  The Bank shall pay the benefit under this
section 2.4 to the Executive in a single lump sum on the first day of the
seventh month after the month in which the Executive’s Separation from Service
occurs.


2.5           Lump-sum Payment of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive when a Change in
Control Occurs.  If when a Change in Control occurs the Executive is receiving
the benefit under section 2.1, the Bank shall pay the remaining salary
continuation benefits to the Executive in a single lump sum within three days
after the Change in Control.  If when a Change in Control occurs the Executive
is receiving or is entitled at Normal Retirement Age to receive the benefit
under sections 2.2 or 2.3, the Bank shall pay the remaining salary continuation
benefits to the Executive in a single lump sum on the later of (x) the third day
after the Change in Control or (y) the first day of the seventh month after the
month in which the Executive’s Separation from Service occurs.  The lump-sum
payment due to the Executive as a result of a Change in Control shall be an
amount equal to the Accrual Balance amount corresponding to the particular
benefit when the Change in Control occurs.


2.6           Contradiction Between the Agreement and Schedule A.  If there is a
contradiction between this Agreement and Schedule A attached hereto concerning
the actual amount of a particular benefit due to the Executive under sections
2.1, 2.2, 2.3, or 2.4 hereof, the amount of the benefit determined under this
Agreement shall control.  If the Plan Administrator changes the discount rate
employed for purposes of calculating the Accrual Balance, the Plan Administrator
shall prepare or cause to be prepared a revised Schedule A, which shall
supersede and replace any and all Schedules A previously prepared under or
attached to this Agreement.

 
5

--------------------------------------------------------------------------------

 


2.7           Savings Clause Relating to Compliance with Code Section 409A.  The
Bank and Executive intend that their exercise of authority or discretion under
this Agreement shall comply with Code section 409A, as amended.  Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A.  If any
provision of this Agreement would subject the Executive to additional tax or
interest under section 409A, the Bank shall reform the provision.  However, the
Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision.


2.8           One Benefit Only.  Despite anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which shall be determined by the first event to occur that is
dealt with by this Agreement.  Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.


Article 3
Death Benefits


3.1           Death Before Separation from Service.  Except as provided in
section 5.2, if the Executive dies before Separation from Service, the
Executive’s Beneficiary shall be entitled at the Executive’s death to an amount
in cash equal to the Accrual Balance existing at the Executive’s death.  If a
benefit is payable to the Executive’s Beneficiary under this section 3.1, the
benefit shall be paid in a single lump 90 days after the Executive’s
death.  However, no benefits under this Agreement shall be paid or payable to
the Executive or the Executive’s Beneficiary if this Agreement is terminated
under Article 5.


3.2           Death after Separation from Service.  If the Executive dies after
Separation from Service and if Separation from Service was not a Termination
with Cause, at the Executive’s death the Executive’s Beneficiary shall be
entitled to an amount in cash equal to the Accrual Balance remaining at the
Executive’s death, unless the Change-in-Control benefit shall have previously
been paid to the Executive under section 2.4 or unless a Change-in-Control
payout shall have occurred under section 2.5.  If a benefit is payable to the
Executive’s Beneficiary under this section 3.2, the benefit shall be paid in a
single lump sum 90 days after the Executive’s death.  However, no benefits under
this Agreement shall be paid or payable to the Executive or the Executive’s
Beneficiary if this Agreement is terminated under Article 5.


Article 4
Beneficiaries


4.1           Beneficiary Designations.  The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement at the Executive’s death.  The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.

 
6

--------------------------------------------------------------------------------

 


4.2           Beneficiary Designation: Change.  The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.


4.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.


4.4           No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary.  If the
Executive has no surviving spouse the benefits shall be paid to the personal
representative of the Executive’s estate.


4.5           Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay the benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution shall completely discharge the Bank
from all liability for the benefit.


Article 5
General Limitations


5.1           Termination with Cause.  Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is a Termination with
Cause.


5.2           Suicide or Misstatement.  The Bank shall not pay any benefit under
this Agreement if the Executive commits suicide within two years after the date
of this Agreement or if the Executive makes any material misstatement of fact on
any application or resume provided to the Bank or on any application for
benefits provided by the Bank.


5.3           Removal.  If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.
 
 
7

--------------------------------------------------------------------------------

 

5.4           Default.  Despite any contrary provision of this Agreement, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.


5.5           FDIC Open-Bank Assistance.  All obligations under this Agreement
shall terminate, except to the extent determined that continuation of the
contract is necessary for the continued operation of the Bank, when the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Federal Deposit
Insurance Act section 13(c).  12 U.S.C. 1823(c).  Rights of the parties that
have already vested shall not be affected by such action, however.


5.6           Covenant Not to Compete.  Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if the Executive violates the covenant against
competition set forth in Article 9.


Article 6
Claims and Review Procedures


6.1           Claims Procedure.  A person or beneficiary (“claimant”) who has
not received benefits under this Agreement that he or she believes should be
paid shall make a claim for such benefits as follows –


6.1.1         Initiation – written claim.  The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.  If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice was received by the claimant.  All other
claims must be made within 180 days after the date of the event that caused the
claim to arise.  The claim must state with particularity the determination
desired by the claimant.


6.1.2         Timing of Bank response.  The Bank shall respond to the claimant
within 90 days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required.  The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.


6.1.3         Notice of decision.  If the Bank denies part or all of the claim,
the Bank shall notify the claimant in writing of the denial.  The Bank shall
write the notification in a manner calculated to be understood by the
claimant.  The notification shall set forth –


 
6.1.3.1
the specific reasons for the denial,



 
6.1.3.2
a reference to the specific provisions of the Agreement on which the denial is
based,



 
6.1.3.3
a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 
 
8

--------------------------------------------------------------------------------

 

 
6.1.3.4
an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and



 
6.1.3.5
a statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.



6.2           Review Procedure.  If the Bank denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Bank
of the denial, as follows –


6.2.1         Initiation – written request.  To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.


6.2.2         Additional submissions – information access.  The claimant shall
then have the opportunity to submit written comments, documents, records, and
other information relating to the claim.  The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


6.2.3         Considerations on review.  In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.


6.2.4         Timing of Bank response.  The Bank shall respond in writing to the
claimant within 60 days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional 60 days by
notifying the claimant in writing before the end of the initial 60-day period
that an additional period is required.  The notice of extension must state the
special circumstances and the date by which the Bank expects to render its
decision.


6.2.5         Notice of decision.  The Bank shall notify the claimant in writing
of its decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth –


 
6.2.5.1
the specific reason for the denial,



 
6.2.5.2
a reference to the specific provisions of the Agreement on which the denial is
based,



 
6.2.5.3
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and



 
6.2.5.4
a statement of the claimant’s right to bring a civil action under ERISA section
502(a).

 
 
9

--------------------------------------------------------------------------------

 

Article 7
Miscellaneous


7.1           Amendments and Termination.  This Agreement may be amended solely
by a written agreement signed by the Bank and by the Executive, and except for
termination occurring under Article 5 this Agreement may be terminated solely by
a written agreement signed by the Bank and by the Executive.


7.2           Binding Effect.  This Agreement shall bind the Executive, the
Bank, and their beneficiaries, survivors, executors, successors, administrators,
and transferees.


7.3           No Guarantee of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank’s right to discharge
the Executive.  It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.


7.4           Non-Transferability.  Benefits under this Agreement may not be
sold, transferred, assigned, pledged, attached, or encumbered.


7.5           Successors; Binding Agreement.  The Bank shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Bank, by
an assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement had no
succession occurred.


7.6           Tax Withholding.  The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.


7.7           Applicable Law.  This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, except to the extent
preempted by the laws of the United States of America.


7.8           Unfunded Arrangement.  The Executive and Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to pay
benefits.  Rights to benefits are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.  Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and Beneficiary have no preferred or secured claim.


7.9           Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter.  No rights are
granted to the Executive under this Agreement other than those specifically set
forth.


7.10         Severability.  If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law.  If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.
 
 
10

--------------------------------------------------------------------------------

 

7.11         Headings.  Caption headings and subheadings herein are included
solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.


7.12         Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.  If to the Bank, notice
shall be given to the board of directors, First Reliance Bank, 2170 West
Palmetto Street, Florence, South Carolina 29501, or to such other or additional
person or persons as the Bank shall have designated to the Executive in
writing.  If to the Executive, notice shall be given to the Executive at the
Executive’s address appearing on the Bank’s records, or to such other or
additional person or persons as the Executive shall have designated to the Bank
in writing.


7.13         Payment of Legal Fees.  The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement.  In these
circumstances the purpose of this Agreement would be frustrated.  The Bank
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder.  The Bank
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses.  Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) the Bank has
failed to comply with any of its obligations under this Agreement, or (y) the
Bank or any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction.  Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel.  The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $100,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings.  The Bank’s obligation
to pay the Executive’s legal fees provided by this section 7.13 operates
separately from and in addition to any legal fee reimbursement obligation the
Bank may have with the Executive under any separate employment, severance, or
other agreement between the Executive and the Bank.  Despite any contrary
provision within this Agreement however, the Bank shall not be required to pay
or reimburse the Executive’s legal expenses if doing so would violate section
18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of
the Federal Deposit Insurance Corporation [12 CFR 359.3].



 
11

--------------------------------------------------------------------------------

 

Article 8
Administration of Agreement


8.1           Plan Administrator Duties.  This Agreement shall be administered
by a Plan Administrator consisting of the Bank’s board of directors or such
committee or person(s) as the board shall appoint.  The Executive may not be a
member of the Plan Administrator.  The Plan Administrator shall have the
discretion and authority to (x) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement and
(y) decide or resolve any and all questions that may arise, including
interpretations of this Agreement.


8.2           Agents.  In the administration of this Agreement the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.


8.3           Binding Effect of Decisions.  The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement.  No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method described in section 1.1.


8.4           Indemnity of Plan Administrator.  The Bank shall indemnify and
hold harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


8.5           Bank Information.  To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.


Article 9
Competition After Separation from Service


9.1           Covenant Not to Solicit Employees.  The Executive agrees not to
solicit the services of any officer or employee of the Bank for one year after
the Executive’s Separation from Service.


9.2           Covenant Not to Compete.  (a)  The Executive covenants and agrees
that the Executive will not, without advance written consent of the Bank,
compete directly or indirectly with the Bank for two years after Separation from
Service, plus any period during which the Executive is in violation of this
covenant not to compete and any period during which the Bank seeks by litigation
to enforce this covenant not to compete.  For purposes of this section –


1)            the term “compete” means


(a)           providing financial products or services on behalf of any
financial institution for any person residing in the territory,
 
 
12

--------------------------------------------------------------------------------

 

(b)           assisting (other than through the performance of ministerial or
clerical duties) any financial institution in providing financial products or
services to any person residing in the territory, or


(c)           inducing or attempting to induce any person who was a customer of
the Bank at the date of the Executive’s Separation from Service to seek
financial products or services from another financial institution.


2)            the phrase “compete directly or indirectly” means –


(a)           acting as a consultant, officer, director, independent contractor,
incorporator, organizer, or employee of any financial institution in competition
with the Bank in the territory, or


(b)           communicating to such financial institution the names or addresses
or any financial information concerning any person who was a customer of the
Bank at the Executive’s Separation from Service.


 
3)
the term “customer” means any person to whom the Bank is providing financial
products or services on the date of the Executive’s Separation from Service.



 
4)
the term “financial institution” means any bank, savings association, or bank or
savings association holding company, or any other institution, including a
financial institution in organization, the business of which is or will be
engaging in activities that are financial in nature or incidental to such
financial activities as described in section 4(k) of the Bank Holding Company
Act of 1956, other than the Bank or any of its affiliated corporations.



 
5)
“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Bank or an affiliate on the date of the Executive’s Separation from
Service, including but not limited to banking activities and activities that are
closely related to and a proper incident to banking.



 
6)
the term “person” means any individual or individuals, corporation, partnership,
fiduciary or association.



 
7)
the term “territory” means the State of South Carolina.  Executive agrees to
this territory since he is a senior officer with responsibilities over all
offices and is involved in plans and decisions for future expansion of the Bank.



(b)           If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.
 
 
13

--------------------------------------------------------------------------------

 

9.3           Remedies.  Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Bank
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants set
forth in this Article 9.  Accordingly, the Executive agrees that the Bank’s
remedies for a material breach or threatened breach of this Article 9 include
but are not limited to (x) forfeiture of any money representing accrued salary,
contingent payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any benefits under this Agreement, and (z) a suit in equity by
the Bank to enjoin the Executive from the breach or threatened breach of such
covenants.  The Executive hereby waives the claim or defense that an adequate
remedy at law is available to the Bank and the Executive agrees not to urge in
any such action the claim or defense that an adequate remedy at law
exists.  Nothing herein shall be construed to prohibit the Bank from pursuing
any other remedies for the breach or threatened breach.


9.4           Article 9 Survives Termination.  The rights and obligations set
forth in this Article 9 shall survive termination of this Agreement.


9.5           Article 9 Not Affected by Other Agreements.  This Article 9 shall
apply to this Agreement and benefits received thereunder regardless of any other
covenants not to compete contained in any employment agreement or any other
agreement between Executive and the Bank or between Executive and First Reliance
Bancshares, Inc.




In Witness Whereof, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement as of the date first written above.


Executive:
 
Bank:
   
First Reliance Bank
       
/s/ Craig Evans
 
By:
/s/ F.R. Saunders
Craig Evans
   
F.R. Saunders
     
Its: President and Chief Executive Officer






 
And By:
/s/ Leonard A. Hoogenboom
   
Leonard A. Hoogenboom
 
Its:
Chairman of the Board


 
14

--------------------------------------------------------------------------------

 

Beneficiary Designation
First Reliance Bank
Salary Continuation Agreement


I, Craig Evans, designate the following as beneficiary of any death benefits
under this Salary Continuation Agreement –


Primary:
 
   
.
   
Contingent:
 
   
.



Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.


I understand that I may change these beneficiary designations by filing a new
written designation with the Bank.  I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.


Signature:
 
   
Craig Evans
       
Date:
                                            , 2008
 





Accepted by the Bank this                       day of
                           , 2008


By:
 
       
Print Name:
 
       
Title:
 
 


 
15

--------------------------------------------------------------------------------

 

Schedule A
First Reliance Bank
Salary Continuation Agreement


Craig Evans
Plan Year
 
Plan Year ending December 31,
 
age at Plan Year end
 
Accrual Balance @ 6.25% (1)
 
Early Termination annual benefit payable at Normal Retirement Age (2)
 
Disability annual benefit payable at Normal Retirement Age (2)
 
Change-in-Control benefit payable in a lump sum (3)
1
 
2009
 
47
 
$15,553
 
0
 
$4,739
 
$15,553
2
 
2010
 
48
 
$33,107
 
0
 
$9,479
 
$33,107
3
 
2011
 
49
 
$52,855
 
0
 
$14,218
 
$52,855
4
 
2012
 
50
 
$75,007
 
0
 
$18,957
 
$75,007
5
 
2013
 
51
 
$99,789
 
0
 
$23,697
 
$99,789
6
 
2014
 
52
 
$127,449
 
0
 
$28,436
 
$127,449
7
 
2015
 
53
 
$158,255
 
0
 
$33,175
 
$158,255
8
 
2016
 
54
 
$192,496
 
0
 
$37,915
 
$192,496
9
 
2017
 
55
 
$230,488
 
0
 
$42,654
 
$230,488
10
 
2018
 
56
 
$272,570
 
$47,394
 
$47,394
 
$272,570
11
 
2019
 
57
 
$319,113
 
$52,133
 
$52,133
 
$319,113
12
 
2020
 
58
 
$370,515
 
$56,872
 
$56,872
 
$370,515
13
 
2021
 
59
 
$427,209
 
$61,612
 
$61,612
 
$427,209
14
 
2022
 
60
 
$489,664
 
$66,351
 
$66,351
 
$489,664
15
 
2023
 
61
 
$558,386
 
$71,090
 
$71,090
 
$558,386
16
 
2024
 
62
 
$633,923
 
$75,830
 
$75,830
 
$633,923
17
 
2025
 
63
 
$716,866
 
$80,569
 
$80,569
 
$716,866
18
 
2026
 
64
 
$807,857
 
$85,308
 
$85,308
 
$807,857
19
 
2027
 
65
 
$856,585 (4)
 
$87,678
 
$87,678
 
$856,585





(1)           Calculations are approximations.  Benefit calculations are based
on prior year-end accrual balances for illustrative purposes.  The accrual
balance reflects payment at the beginning of each month, beginning July 1, 2027.


(2)           The Early Termination and Disability benefits are calculated as
the annual amount that fully amortizes the Accrual Balance existing at the end
of the month immediately before the month in which Separation from Service
occurs, amortizing that Accrual Balance over 15 years and taking into account
interest at the discount rate or rates established by the Plan
Administrator.  Using a standard discount rate, Early Termination and Disability
benefits are shown for illustrative purposes only.  The Early Termination and
Disability benefits shown assume the Executive’s Separation from Service occurs
more than six months before the Executive’s Normal Retirement Age and that the
Early Termination benefit and the Disability benefit therefore become payable
beginning in the month after the Executive attains the Normal Retirement Age.

 
16

--------------------------------------------------------------------------------

 


The Executive is entitled to no Early Termination benefit unless (x) the
Executive has attained age 55 when Separation from Service occurs and (y) the
Executive has at least ten consecutive years of continuous employment with the
Bank when Separation from Service occurs.  For purposes of illustration only,
this Schedule A assumes the Executive has had ten consecutive years of
continuous employment with the Bank when the Executive attains age 55.  The
Executive’s service with the Bank actually began on June 2, 2008.  Accordingly,
the Executive is entitled to no Early Termination benefit unless Separation from
Service occurs ten or more years after that date.


(3)           The Change-in-Control benefit is the Accrual Balance when
Separation from Service occurs if (x) Separation from Service occurs within 24
months after a Change in Control and (y) Separation from Service is an
involuntary termination without Cause or a Voluntary termination with Good
Reason.  Shown for illustrative purposes only, the Change-in-Control benefit
assumes the Executive’s Separation from Service occurs on the day after the plan
year end.


(4)           The Executive’s date of birth is June 1, 1962.  The Executive
attains Normal Retirement Age on June 1, 2027.


If there is a contradiction between the terms of the Agreement and Schedule A
concerning the actual amount of a particular benefit amount due the Executive
under sections 2.1, 2.2, 2.3, or 2.4 of the Agreement, the actual amount of the
benefit determined under the Agreement shall control.  If the Plan Administrator
changes the discount rate employed for purposes of calculating the Accrual
Balance, the Plan Administrator shall prepare or cause to be prepared a revised
Schedule A, which shall supersede and replace any and all Schedules A previously
prepared under or attached to the Agreement.
 
 
17

--------------------------------------------------------------------------------

 
